Citation Nr: 0706176	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  03-06 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel







INTRODUCTION

The veteran had active service from January 1962 to December 
1963.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, in August 2002, which denied the claim.

The record reflects that the veteran requested a hearing 
before the Board in his March 2003 VA Form 9 (substantive 
appeal).  However, in correspondence received in August 2005, 
the veteran expressed his desire to withdraw his request for 
a hearing and to have his appeal considered on the record.

In January 2006, the Board remanded these matters to the RO 
for further action.  After accomplishing the requested action 
to the extent possible, the RO continued the denial of the 
claim and returned this matter to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the issue on appeal has been 
completed.

2.  Asthma is not shown to have been present during the 
veteran's periods of active military service, nor is it the 
result of any incident or incidents of the veteran's periods 
of active military service.   


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a June 2002 and a January 2005 letter, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his possession that 
pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service medical 
records and examination reports, and lay statements. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

In reaching the following determination, the Board has 
reviewed all the evidence in the appellant's claims file, 
which includes:  his multiple contentions; service medical 
records; VA medical records; VA examination reports; private 
medical records; and lay statements.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no requirement that the evidence submitted 
by the appellant or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to  substantiate each 
claim and what the evidence in the claims  file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F. 3d 1378, 1380-81 (Fed. Cir.  2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for asthma.  
In that regard, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
 § 3.303.  Evidence of continuity of symptomatology from the 
time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed  
disability, there must be (1) medical evidence of a current  
disability; (2) medical, or in certain circumstances, lay  
evidence of the incurrence or aggravation of a disease or  
injury during service; and (3) medical evidence of a nexus  
between the claimed in-service disease or injury and the  
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of asthma.  The veteran's service medical records 
indicate that the veteran complained of chest pain on several 
occasions.  The veteran was in the hospital diagnosed with 
pneumonia for several weeks in November and December 1962.  
It was noted he had a history of pneumonia as a child and 
occasional wheezing as a child.  At hospital discharge his 
chest x-ray revealed almost complete resolution of the 
pneumonia and breath sounds were normal.  The diagnosis was 
lobar pneumonia, treated and cured.

Although subsequent service treatment records indicate that 
the veteran complained of chest and breathing problems, 
service chest x-ray studies dated in October 1963 were 
negative for findings of asthma.  According to the November 
1963 service separation examination report, the veteran 
reported a history of chest pain; however, the examiner found 
no chest or lung abnormality.  A January 1965 45-day 
examination report associated with the veteran's service 
medical records notes the veteran reporting a history of 
asthma, and complaints of shortness of breath and wheezing.  
The examiner noted the veteran had not been treated by a 
doctor by these complaints.  On clinical examination, the 
examiner found no chest or lung abnormality, and chest x-ray 
was normal.

In January 2003, VA provided the veteran with a respiratory 
examination.  The examining physician noted that he had 
reviewed the veteran's claims folder and service medical 
records.  The examiner reported by history that during 
service the veteran was diagnosed with pneumonia.  After 
discharge, the veteran apparently did well for a long period 
of time.  In 1988, the veteran developed asthmatic 
bronchitis.  The veteran had reportedly been a painter since 
his discharge from service.  Physical examination revealed 
that the veteran took Albuterol inhalations twice a day.  He 
used an inhalator mask about two times a week.  Examination 
of the chest revealed shallow respirations.  The breath 
sounds were quite distance.  There were faint inspiratory and 
expiratory wheezes in the left lung field posteriorly.  The 
examiner diagnosed reactive airway disease, all known 
allergies, bronchial asthma.  The examiner opined that it 
would require unwarranted speculation to answer the questions 
posed with respect to a link of asthma to service.  

No opinion has been offered regarding the alleged 
relationship between the veteran's asthma and such 
environmental factors.  In point of fact, the earliest 
clinical indication of the presence of that disability is 
revealed by VA and private treatment records dated in the 
late 1980s, over 20 years following the veteran's final 
discharge from service.  

In October 2005, the veteran's spouse, long-time friend, and 
his sister-in-law recalled that the veteran had no lung 
troubles prior to entering service.  After his discharge, 
however, they noted he was diagnosed with asthma in 1964 and 
has been taking asthma medication since then.

VA treatment records from 2002 to 2006 document treatment for 
asthma, but there is no medical opinion associated with these 
records linking the veteran's current asthma to his military 
service.

Based on a review of the entire evidence of record, the Board 
is unable to reasonably associate the veteran's current 
asthma, first persuasively documented a number of years 
following his discharge from service, and even noted by lay 
statements to have started after service, with any incident 
or incidents of his periods of active military service.  
Furthermore, the January 2003 VA examiner opined that it 
would be too speculative to associate the veteran's current 
asthma with his military service. 

An award of VA benefits may not be based on resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102 (By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.); 
see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 
11 Vet. App. 124, 127 (1998).  Accordingly, service 
connection for asthma must be denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v.  
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for asthma is denied.   



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


